Title: To Thomas Jefferson from William Campbell, 31 October 1780
From: Campbell, William
To: Jefferson, Thomas



Sir
Hillsborough, October 31, 1780.

I came to this place last night to receive General Gates’ directions how to dispose of the prisoners taken at King’s Mountain, in the State of South Carolina, upon the seventh instant. He has ordered them to be taken over to Montgomery county, where they are to be secured under proper guards. General Gates transmits to your Excellency a state of the proceedings of our little party to the westward. I flatter myself we have much relieved that part of the country from its late distress.
I am your Excellency’s most obedient and very humble servant,

William Campbell

